UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7197


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN LAMONT WALKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:05-cr-00005-RBS-JEB-
1)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Lamont Walker appeals the district court’s order denying his Fed. R. Crim.

P. 36 motion to correct a clerical error. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s judgment and deny as moot Walker’s

motion to expedite decision. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2